Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 11/18/21.

The application has been amended as follows: 

(Currently Amended) A vacuum cleaner or a docking station for a vacuum cleaner 
an air flow path extending from an of the vacuum cleaner or a docking station for a vacuum cleaner to an of the vacuum cleaner or a docking station for a vacuum cleaner; and, 
 a momentum separator positioned in the air flow path, wherein when the vacuum cleaner or a docking station for a vacuum cleaner is positioned on a horizontal surface in an in use position, the momentum separator has an upper wall, a lower wall and a sidewall extending between the upper and lower walls,  
wherein a momentum separator air inlet is provided in on one side of the momentum separator, the momentum separator air one side one side 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended)  The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner one side 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner one side 

 (Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner one side 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

 (Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

(Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 

 (Currently Amended) The vacuum cleaner or a docking station for a vacuum cleaner 
Drawings
The drawings were received on 2/19/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of records.  Claims 2-20 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DUNG H BUI/           Primary Examiner, Art Unit 1773